DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Darle Short on 12 August 2022.

The application has been amended as follows: 
Claim 1 last clause amend as follows: the elongated housing, the cooling fan, the controller and the motor are configured and arranged such that rotation of the cooling fan draws cooling air from the atmosphere into the elongated housing [[into]] at the rear housing region to cool the controller, the cooling air is then drawn through the intermediate housing region to the front housing region to cool the brushless motor.
Claim 8 last clause amend as follows: the elongated housing, the cooling fan, the controller and the motor are configured and arranged such that rotation of the cooling fan draws cooling air from the atmosphere into the elongated housing [[into]] at the rear housing region to cool the controller, the cooling air is then drawn through the intermediate housing region to the front housing region to cool the brushless motor.
Claim 11 last clause amend as follows: the elongated housing, the cooling fan, the controller and the motor are configured and arranged such that rotation of the cooling fan draws cooling air from the atmosphere into the elongated housing [[into]] at the rear housing region to cool the controller, the cooling air is then drawn through the intermediate housing region to the front housing region to cool the brushless motor.

Allowable Subject Matter
Claims 1-5, 7-9, 11, 13-15, 17, and 19-21 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record that comes closest to teaching the limitations is Esenwin (US 2015/0217422) which teaches a work tool comprising an elongated housing, motor, cooling fan, controller, and spindle. Wherein an entirety of the motor, shaft, and cooling fan are in the front region and an entirety of the controller is in the rear housing region. Esenwin fails to teach the intermediate housing region has a smaller cross sectional area and cooling air is drawn through from the rear, intermediate, then front housing regions. Duescher (US 4,543,718) teaches an air inlet, air passage, and air outlet, but fails to teach air cools a controller in the rear housing region. Therefore, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731